   .     Case 2:19-mj-10841-MSB Document 1 Filed 09/23/19 PageID.1 Page 1 of 12

AO I 06 (Rev. 04/10) Application for a Search Warrant                                                                  FILED
                                       UNITED STATES DISTRICT COURT                                                    SEP 2 3 2019
                                                                    for the                                    CLERK US. ,;1:,TR1CT COURT
                                                                                                            SOUTHERN DISTRICT OF CALIFORNIA
                                                   Southern District of California                          BY                        DEPUTY


                  In the Matter of the Search of                       )
         (Briefly describe the property lo be searched                 )
          or identify the person by name and address)                  )        Case No.
                        One ASUS aPhone,                               )
                                                                       )
                                                                                               ·'191J10841
                     Phone number: 686-580-1814
                  FP&F number: 2019250700017201                        )

                                             APPLICATION FOR A SEARCH WARRANT
        l, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (Identify the person or describe the
property to be searched and give its location):

 See Attachment A, incorporated herein by reference.
                   Southern District of
located in the - - - -----                                   - - - - -California
                                                                       - - - - - - - - , there is now concealed (identify the
person or describe the property to be seized):
 See Attachment B, incorporated herein by reference


          The basis for the search under Fed. R. Crim. P. 41(c) is (checkoneormoreJ:
                      ~ evidence of a crime;
                      ~ contraband, fruits of crime, or other items illegally possessed;
                      cr/ property designed for use, intended for use, or used in committing a crime;
                      CJ a person to be arrested or a person who is unlawfully restrained.

          The search is related to a violation of:
              Code Section                                                       Offense Description
        21 u.s.c. § 841,846,952,                   Importation of a Controlled Substance and Unlawful acts and Attempt and
        960, and 963                               Conspiracy

          The application is based on these facts:
        See attached Affidavit of HSI Special Agent Jon Dellinger

             ~ Continued on the attached sheet.
             a    Delayed notice of _ _ days (give exact ending date if mo\e th          O ay . ---="------ ) is requested
                  under 18 U.S.C. § 3103a, the basis of which is set forth on tl{e attached sheet.



                                                                            4v··~~---······
Sworn to before me and signed in my presence.
                                                                      f7             .. _!:-ISi Special Agent Jon Dellinger
                                                                                              Printed name and title




Date:        q /2,--,/11
                                                                           __ iao~rable Ju~:-;::;:::, ~--~ .. -
         -    ~   l           f



City and state: _E_I_C_e_n_tr_o_,_C_A_ _ _ _ __
                                                                                              Printed name and title
 Case 2:19-mj-10841-MSB Document 1 Filed 09/23/19 PageID.2 Page 2 of 12




                                ATTACHMENT A



                          PROPERTY TO BE SEARCHED

The following property is to be searched:

                         One ASUS aPhone,
                         Phone number: 686-580-1814
                         FP&F number: 201925070001720 I


The Target Device is currently in the possession of the Department of Homeland
Security, Immigration and Customs Enforcement, Homeland Security Investigations
and is currently stored at 2051 North Waterman Avenue, El Centro, California, 92243
(Seized Property Vault).
  Case 2:19-mj-10841-MSB Document 1 Filed 09/23/19 PageID.3 Page 3 of 12




                                  ATTACHMENTB

                                ITEMS TO BE SEIZED

       Authorization to search the cellular/mobile telephone described in Attachment A
includes the search of disks, memory cards, deleted data, remnant data, slack space, and
temporary or permanent files contained on or in the cellular/mobile telephone for
evidence described below. The seizure and search of the cellular/mobile telephone shall
follow. the search methodology described in the affidavit submitted in support of the
warrant.

       The evidence to be seized from the cellular/mobile telephone will be electronic
records, communications, and data such as emails, text messages, chats and chat logs .
from various third-party applications, photographs, audio files, videos, and location
data, for the period May 26, 2019 to July 26, 2019:

a.    Drug smugglers will use cellular/mobile telephones because they are mobile and
they have instant access to telephone calls, text, web, and voice messages.

b.     Drug smugglers will use cellular/mobile telephones because they are able to
actively monitor the progress of their illegal cargo while the conveyance is in transit.

c.     Drug smugglers and their accomplices will use cellular/mobile telephones
because they can easily arrange and/or determine what time their illegal cargo will
arrive at predetermined locations.

d.    Drug smugglers will use cellular/mobile telephones to direct drivers to
synchronize an exact drop off and/or pick up time of their illegal cargo.

e.    Drug smugglers will use cellular/mobile telephones to notify or warn their
accomplices of law enforcement activity to include the presence and posture of marked
and unmarked units, as well as the operational status of checkpoints and border
crossmgs.

f.  Drug smugglers and their co-conspirators often use cellular/mobile telephones to
communicate with load drivers who transport their narcotics and/or drug proceeds.

which are evidence of violations of Title 21, United States Code, Sections 841,846,
952, 960, and 963.
 Case 2:19-mj-10841-MSB Document 1 Filed 09/23/19 PageID.4 Page 4 of 12




                                    AFFIDAVIT
       I, Jon Dellinger, Task Force Officer with the United States Department of
Homeland Security, Immigration and Customs Enforcement, Homeland Security
Investigations ("HSI"), having been duly sworn, hereby state as follows:
                                 INTRODUCTION
       1.           This affidavit supports an application for a warrant to search the
following electronic device:
             One ASUS aPhone,
             Phone number: 686-580-1814
             FP&F number: 2019250700017201

as described and pictured in Attachment A (incorporated herein by reference), and
seize evidence of crimes, specifically, violations of Title 21, United States Code,
Section(s) 841, 846, 952, 960 and 963. This search supports an investigation of
Raul VALLARTA Figueroa ("Defendant" or "VALLARTA") for the crimes
mentioned above. A factual explanation supporting probable cause follows.
      2.     The Target Device was seized from VALL ARTA on July 26, 2019,
at the time of his arrest at the Calexico East Commercial Port of (POE), as he
attempted to smuggle methamphetamine and cocaine into the United States. The
Target Device is currently in the possession of the Department of Homeland
Security,   Immigration    and    Customs     Enforcement,     Homeland      Security
Investigations, Assistant Special Agent in Charge ("ASAC") Calexico, and is
currently stored at 2051 North Waterman Avenue, El Centro, California, 92243
(Seized Property Vault).
      3.     Based upon my experience and training, and all the facts and opinions
set forth in this Affidavit, I believe that there is probable cause to believe that a
search of the Target Device as described in Attachment A will produce evidence
of the aforementioned crimes, as described in Attachment B.
 Case 2:19-mj-10841-MSB Document 1 Filed 09/23/19 PageID.5 Page 5 of 12




       4.      The information contained in this affidavit is based upon my
 experience and training, and consultation with other federal, state, and local law
enforcement agents.        The evidence and information contained herein was
developed from interviews and my review of documents and evidence related to
this case. Because this affidavit is made for the limited purpose of obtaining a
search warrant for the Target Device, it does not contain all of the information
known by me or other federal agents regarding this investigation, but only
contains those facts believed to be necessary to establish probable cause. Dates,
times, and amounts are approximate.
                             EXPERIENCE AND TRAINING
      5.       I am a peace officer in the State of California and have been since February
2017. I am currently employed as a Detective for the Brawley Police Department as
defined by section 830.1 of the Penal Code. 4. I am currently assigned as a Task Force
Officer (TFO) with the United States Department of Homeland Security (DHS),
Immigration and Customs Enforcement (ICE) Homeland Security Investigations (HSI)
Assistant Special Agent in Charge (ASAC), Calexico, California Imperial Valley Border
Enforcement Security Task Force (IV-BEST). This group is a multi-agency task force in
Imperial, California that focuses on the organized trafficking of narcotics through and
along the Southwest Border. My primary duties involve the investigation of narcotics-
related violations of Title 21 of the United States Code and the California Health and
Safety Code.
      6.       As a TFO with IV-BEST, my primary duties include the investigation of
narcotics-related violations of Title 21 of the United States Code and the California
Health and Safety Code. I have participated in and conducted investigations of violations
of various state and federal criminal laws, including distribution of controlled substances,
use of a communication facilities to commit narcotics offenses, importation of controlled
substances, conspiracy to import, possess and distribute controlled substances, and


                                           2
 Case 2:19-mj-10841-MSB Document 1 Filed 09/23/19 PageID.6 Page 6 of 12




money laundering, all in violation of Title 21 and Title 18, United States Code and
various California Health and Safety Code and California Penal Code sections. These
investigations resulted in arrests of individuals who have imported, smuggled, received
and distributed controlled substances, including cocaine, marijuana, heroin, and
methamphetamine, and the arrest of individuals who have laundered proceeds emanating
from those illegal activities.
      7.      Through these investigations, my experience and training, as well as
discussing the methods and practices of narcotics traffickers with numerous law
enforcement officers and confidential sources, I have become familiar with the operations
of drug trafficking organizations in the United States and Mexico.
      8.      I have also spoken with other agents about their experiences and the results
of their investigations and interviews. I have become knowledgeable of the methods and
modes of narcotics operations, including the methods of operation typically used by
narcotics traffickers. I have learned that narcotics traffickers often require the use of one
or more telephone facilities to negotiate times, places, schemes, and manners for
importing, possessing, concealing, manufacturing, and distributing controlled substances
and for arranging the disposition of proceeds from the sale of controlled substances.
      9.      Conspiracies involved in the smuggling and trafficking of narcotics generate
many types of evidence including, but not limited to, cellular phone-related evidence
such as voicemail messages referring to the arrangements of travel and payment, names,
photographs, text messaging, and phone numbers of co-conspirators. For example, based
on my training and experience, I have learned that load drivers smuggling controlled
substances across the border are often in telephonic contact with co-conspirators
immediately prior to and following the crossing of the load vehicle at which time they
receive instructions on how to cross and where and when to deliver the controlled
substances.
      I 0.    Through my experience and training, as well as discussing the methods and

                                           _,"
 Case 2:19-mj-10841-MSB Document 1 Filed 09/23/19 PageID.7 Page 7 of 12




practices of narcotics traffickers with numerous law enforcement officers and
confidential sources, I know that Subscriber Identity Module (SIM) Cards also known as
subscriber identity modules are smart cards that store data for GSM cellular telephone
subscribers. Such data includes user identity, location and phone number, network
authorization data, personal security keys, contact lists and stored text messages. Much of
the evidence generated by a smuggler's use of a cellular telephone would likely be stored
on any SIM Card that has been utilized in connection with that telephone.
       11.   Based upon my training and experience as a Task Force Officer, and
consultations with law enforcement officers experienced in narcotics smuggling
investigations, and all the facts and opinions set forth in this affidavit, I submit the
following:
      a.     Drug smugglers will use cellular/mobile telephones because they are
             mobile and they have instant access to telephone calls, text, web, and
             v01ce messages.


      b.     Drug smugglers will use cellular/mobile telephones because they are
             able to actively monitor the progress of their illegal cargo while the
             conveyance is in transit.

      c.     Drug smugglers and their accomplices will use cellular/mobile
             telephones because they can easily arrange and/or determine what time
             their illegal cargo will arrive at predetermined locations.


      d.     Drug smugglers will use cellular/mobile telephones to direct drivers to
             synchronize an exact drop off and/or pick up time of their illegal cargo.

      e.     Drug smugglers will use cellular/mobile telephones to notify or warn
             their accomplices of law enforcement activity to include the presence
             and posture of marked and unmarked units, as well as the operational
             status of checkpoints and border crossings.

      f.     Drug smugglers and their co-conspirators often use cellular/mobile
             telephones to communicate with load drivers who transport their
             narcotics and/or drug proceeds.
                                           4
 Case 2:19-mj-10841-MSB Document 1 Filed 09/23/19 PageID.8 Page 8 of 12




       12.   Based upon my training and experience, and consultations with law
enforcement officers experienced in narcotics smuggling investigations, and all the
facts and opinions set forth in this affidavit, I know that cellular/mobile telephones
can and often do contain electronic records, phone logs and contacts, voice and text
communications, and data such as emails, text messages, chats and chat logs from
various third-party applications, photographs, audio files, videos, and location data.
This information can be stored within disks, memory cards, deleted data, remnant
data, slack space, and temporary or permanent files contained on or in the
cellular/mobile telephone.


                  FACTS SUPPORTING PROBABLE CAUSE

       13.   On or about July 26, 2019, at approximately 7:35 p.m., defendant
Raul VALLARTA Figueroa (VALLARTA) a Mexican citizen applied for
admission to enter the United States from Mexico through the Calexico East
Commercial Port of Entry, via vehicle lane 2. VALLARTA was the sole occupant
and driver of a 2014 white in color, Volvo VNL Semi-truck, bearing California
license plate 9F80969 pulling a flatbed trailer, California license plate 4SL292 l.
During primary inspection, VALLARTA gave a Customs declaration of "Vidrio"
(Glass) to Customs and Border Protection Officer (CBPO) L. Duncan. CBPO
Duncan referred VALLARTA to secondary inspection based on being unfamiliar
with VALLARTA.
      14.    At secondary inspection, CBPO J. Ciolina was working as an operator
for the GANTRY x-ray device and conducted a scan of the vehicle. During CBPO
J. Ciolina's examination of the image, CBPO J. Ciolina observed a natural
compartment in the front most A-frame of the trailer which was supporting several
large piece of industrial glass. As CBPO J. Ciolina adjusted the density of the scan,
CBPO J. Ciolina observed small rectangular objects stacked upon each other inside

                                          5
 Case 2:19-mj-10841-MSB Document 1 Filed 09/23/19 PageID.9 Page 9 of 12




the compartment. CBPO J. Ciolina requested a Canine Enforcement Officer (CEO)
to conduct an inspection of the trailer using a Human Narcotics Detection Dog
(HNDD).
       15.   Also at secondary inspection, CEO Barela utilizing his/her HNDD
conducted a sniff of the vehicle. The HNDD alerted to the front A-frame and
compartment, which was covered with large pieces of glass. Due to the large size
of the glass, it had to be removed to access the compartment door. CBPO Perez
used a drill to make a hole into the A-frame and probe the rectangular objects
located inside the compartment. Once the drill was removed CBPO Perez observed
a white crystalline substance on the tip of the probing bit. CBPO Perez conducted
presumptive testing of the white crystalline substance. The test of the substance
was positive for the presence of methamphetamine.
      16.    CBPO officers then removed the glass from the trailer exposing the
door of the natural compartment. The door was secured by two tum handles and
was locked. CBPO Perez drilled the locks and accessed the compartment. The
compartment door was opened and five duffel bags were found. The duffel bags
were stacked atop each other. Inside the duffel bag, 129 packages of a white crystal
substance were located. CBPO Officer utilized the GEMINI to field test the white
crystal substance located in the duffle bags. The test yielded positive results for
the properties of methamphetamine and cocaine. A total of 82 packages of
methamphetamine weighing 67.32 kilograms (148.41 pounds) and 35 packages of
cocaine weighing 39.12 kilograms (86.24 pounds) was discovered.
      17.    At approximately 8:00 p.m., Task Force Officer (TFO) Jon Dellinger
and his partner, Special Agent (SA) Luis Salinas responded to the Calexico East
POE. The duffle bags containing the packages appeared new and still had brown
packaging paper inside the front zippered pockets. There were two blue duffle
bags, two red duffl.e bags, and one black shoulder backpack. Inside each bag was


                                         6
Case 2:19-mj-10841-MSB Document 1 Filed 09/23/19 PageID.10 Page 10 of 12




an observable white powder that smelled like baby powder. Each duffie bag had a
plastic tag affixed to its zipper. One blue duffle bag had an orange plastic label
that read "A25" and "A50"; one blue duffle bag had a blue plastic tag that read
"CH"; one red bag had a clear plastic label that read "A50"; and, one red duffel
bag had a label that read "A50." The black bag had blue and yellow plastic labels
that read "VJ 25" and "CH (2)," respectively. The writing on the labels was
consistent with black writing on each of the bundles of narcotics. The narcotics
were wrapped in plastic wrap and what appeared to be brown packing tape.
       18.    At approximately 10:00 p.m., VALLARTA was advised of his
Miranda      rights   and witnessed by Special        Agent Salina.     VALLARTA
acknowledged that he understood each right and advised he would not answer any
questions without the presence of an attorney. No interview was conducted.
       19.    I also know that drug ti:_afficking conspiracies require intricate
planning and coordination to successfully evade detection.          Based upon my
professional training and experience, this planning and coordination often occurs
days, weeks, or even months prior to the actual importation of the drugs into the
United States. Additionally, co-conspirators are often unaware of a subject's arrest
and will continue to attempt to communicate with the subject after the arrest to
determine the whereabouts of valuable cargo, particularly in the hours following
the arrest. Therefore, I believe that the appropriate date range for the search of the
Target Device is from May 26, 2019, up to and including July 26, 2019.


                                METHODOLOGY
      20.     It is not possible to determine, merely by knowing the cellular
telephone's make, model and serial number, the nature and types of services to
which the device is subscribed and the nature of the data stored on the device.
Cellular devices today can be simple cellular telephones and text message devices,


                                          7
Case 2:19-mj-10841-MSB Document 1 Filed 09/23/19 PageID.11 Page 11 of 12




can include cameras, can serve as personal digital assistants and have functions
such as calendars and full address books and can be mini-computers allowing for
electronic mail services, web services and rudimentary word processing. An
increasing number of cellular service providers now allow for their subscribers to
access their device over the internet and remotely destroy all of the data contained
on the device. For that reason, the device may only be powered in a secure
environment or, if possible, started in "flight mode" which disables access to the
network. Unlike typical computers, many cellular telephones do not have hard
drives or hard drive equivalents and store information in volatile memory within
the device or in memory cards inserted into the device. Current technology
provides some solutions for acquiring some of the data stored in some cellular
telephone models using forensic hardware and software. Even if some of the stored
information on the device may be acquired forensically, not all of the data subject
to seizure may be so acquired. For devices that are not subject to forensic data
acquisition or that have potentially relevant data stored that is not subject to such
acquisition, the examiner must inspect the device manually and record the process
and the results using digital photography. This process is time and labor intensive
and may take weeks or longer.
      21.       Following the issuance of this warrant, I will collect the subject
cellular telephone and subject it to analysis. All forensic analysis of the data
contained within the telephone and its memory cards will employ search protocols
directed exclusively to the identification and extraction of data within the scope of
this warrant.
      22.       Based on the foregoing, identifying and extracting data subject to
seizure pursuant to this warrant may require a range of data analysis techniques,
including manual review, and, consequently, may take weeks or months. The



                                          8
Case 2:19-mj-10841-MSB Document 1 Filed 09/23/19 PageID.12 Page 12 of 12




personnel conducting the identification and extraction of data will complete the
analysis within ninety (90) days, absent further application to this court.


                                          CONCLUSION
          22.   Based on all of the facts and circumstances described above, there is
probable cause to conclude that VALLARTA used the Target Device to facilitate
violations of Title 21, United States Code, Section(s) 841,846,952,960 and 963.
          23.   Because the Target Device was promptly seized during the
investigation of VALLARTA'S trafficking activities and have been securely
stored, there is probable cause to believe that evidence of illegal activities
committed by VALLARTA and others continues to exist on the Target Device.
          24.   WHEREFORE, I request that the court issue a warrant authorizing
law enforcement agents and/or other federal and state law enforcement officers to
search the items described in Attachment A, and seize the items listed in
Attachment B, using the methodology described above.
          I swear the foregoing is true and                           best of my knowledge and
belief.


                                                        ellinger
                                                   Task Force Officer
                                                   Homeland Security Investigations

                                                           r(
                        Ij3,.L__.,..,.-rg;pe me this   z--;_    day of September, 2019.



                                     I
Hon. )11,d,;ol $ .. BeJ          j
United States Magistrate Judge



                                                       9
